Exhibit 10.19
 
FIRST AMENDMENT TO
INVESTMENT MANAGEMENT AGREEMENT


THIS FIRST AMENDMENT TO INVESTMENT MANAGEMENT AGREEMENT (this “Amendment”) is
entered into as of March 9, 2012 (the “Amendment Effective Date”) by and between
The Midway Group, LP, a Delaware limited partnership (“Midway”), and New York
Mortgage Trust, Inc., a Maryland corporation (“NYMT”).


Witnesseth:


WHEREAS, Midway and NYMT entered into that certain Investment Management
Agreement dated February 11, 2011 (the “Agreement”), pursuant to which Midway
provides certain investment management services to NYMT; and


WHEREAS Midway and NYMT desire to amend the Agreement as set forth in this
Amendment.


NOW, THEREFORE, for, and in consideration of, the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


1.           Amendment


1.1           NYMT and Midway agree that the Agreement is hereby amended by
deleting Paragraph 8(b) of the Agreement in its entirety and replacing with the
following:


“(b)  Incentive Fee


Midway will be entitled to a quarterly incentive fee (the “Incentive Fee”) that
is calculated quarterly and payable quarterly in arrears.  The Incentive Fee
(which shall be calculated in the manner described below and as illustrated in
Exhibit C hereto) shall be subject to a high water mark equal to a 11% return on
Invested Capital (the “High Water Mark”), and shall be payable with respect to
such fiscal quarter in an amount equal to the excess, if any, of (i) 35% of the
dollar amount by which Adjusted Net Income (as defined below) attributable to
the Separate Account, on a rolling 12-month basis and before the Incentive Fee,
exceeds an annual 12.5% rate of return on Invested Capital (the “Hurdle Rate”),
over (ii) the sum of the Incentive Fees paid or accrued for each of the three
immediately preceding fiscal quarters (or, in the case of the quarter ending
September 30, 2012, the sum of the Incentive Fees paid or accrued for the two
immediately preceding quarters or, in the case of the quarter ending June 30,
2012, the Incentive Fees paid or accrued for the immediately preceding quarter).
The return rate for each rolling 12-month period (the “Calculation Period”)
shall be determined by dividing (A) the Adjusted Net Income for the Calculation
Period by (B) the weighted average of the Invested Capital held in the Separate
Account during the Calculation Period (as calculated pursuant to Paragraph 4(b)
of this Agreement); provided, however, that with respect to the first three
quarterly periods commencing on January 1, 2012 (the “Initial Calculation
Period”), Adjusted Net Income will be calculated on the basis of each of the
previously completed quarters on an annualized basis. Notwithstanding anything
set forth herein, beginning with the fiscal quarter that commences on October 1,
2012, the Calculation Period shall be the fiscal quarter for which the Incentive
Fee is calculated and the immediately preceding three fiscal quarters. An
illustration of how the Incentive Fee is calculated during each of the Initial
Calculation Period and the Calculation Period is included on Exhibit C.


 
 

--------------------------------------------------------------------------------

 
 
From time to time in the future, upon mutual agreement of the parties hereto, a
portion of each Incentive Fee payable to Midway hereunder may be paid in shares
(the “Incentive Fee Shares”) of NYMT’s common stock, $0.01 par value per share
(the “Common Stock”), with the balance paid in cash. The specific terms and
conditions for any issuance of Incentive Fee Shares shall be determined and
approved by the parties prior to any such issuance. Notwithstanding the
foregoing, Incentive Fee Shares shall not be issued except in accordance with
all applicable securities exchange rules and securities laws (including
prohibitions on insider trading).


“Adjusted Net Income” is defined as net income (loss) calculated in accordance
with generally accepted accounting principles in the United States (“GAAP”),
including any unrealized gains and losses, after giving effect to all expenses
as set forth in Paragraphs (8)(c) and (8)(d) below.


All securities held in the Separate Account shall be valued in accordance with
GAAP, and in a manner consistent with the PPM for the Fund.  As set forth in
Paragraph (4)(b), for the purposes of determining the Invested Capital in the
Separate Account at any given time, the parties agree that the Capital
Commitment Schedule set forth herein shall govern.
 
Unlike the Hurdle Rate, which is calculated on a rolling twelve (12) month
basis, the High Water Mark is calculated on a calendar twelve (12) month basis,
and shall reset every twenty-four (24) months. The High Water Mark will be a
static dollar figure that Midway will be required to recoup, to the extent there
was a deficit in the prior High Water Mark calculation period before it can
receive an Incentive Fee. For example, if in 2012, NYMT earns a return on
Invested Capital in the Separate Account of 9%, which is 2% short of the High
Water Mark, and this 2% deficit is equivalent to a dollar amount of $2 million,
Midway would have to earn net profit of $2 million to get above the High Water
Mark before it would be eligible again to receive an Incentive Fee. This is
independent of the new High Water Mark, which will have to be reached in the
following year(s).  An illustration of how the High Water Mark is calculated is
included on Exhibit B.”


 
2

--------------------------------------------------------------------------------

 
 
1.2           NYMT and Midway hereby agree that the following paragraph shall
become new Paragraph 8(e) of the Agreement:


“(e)  Equity Compensation


In addition to the fees and other payments set forth in the Agreement, NYMT
agrees to issue to Midway on or about March 9, 2012, 213,980 shares of
restricted Common Stock (the “Restricted Shares”).  The Restricted Shares may
not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of and shall be subject to a risk of forfeiture until the lapse of the
Restricted Period. The Restricted Period shall lapse and a portion of the
Restricted Shares shall become nonforfeitable and freely tradable only as
follows: (i) one third (1/3rd) of the Restricted Shares shall become
nonforfeitable and transferable on December 31, 2012, (ii) one third (1/3rd) of
the Restricted Shares shall become nonforfeitable and transferable on December
31, 2013, and (iii) one third (1/3rd) of the Restricted Shares shall become
nonforfeitable and transferable on December 31, 2014 (collectively, the
“Restricted Period”).


In the event Midway terminates this Agreement for any reason prior to the lapse
of the Restricted Period, then the Restricted Shares that are at that time
subject to restrictions set forth herein shall be forfeited to NYMT without
payment of any consideration by NYMT, and neither Midway nor any of its
successors or assigns shall thereafter have any further rights or interests in
such Restricted Shares. In the event NYMT terminates this Agreement for any
reason prior to the lapse of the Restricted Period, then the Restricted Shares
that are at that time subject to restrictions set forth herein shall become
nonforfeitable and transferable on the date the services provided hereunder are
terminated. The Common Stock issued as Restricted Shares hereunder will have
voting and dividend rights upon issuance.”


 
3

--------------------------------------------------------------------------------

 
 
1.3           NYMT and Midway hereby agree that with respect to Paragraph 4(e)
of the Agreement only, the words “Initial Term” as used in the last sentence of
that Paragraph shall mean a two (2) year period beginning on January 1, 2012 and
ending on December 31. 2013. Further, notwithstanding the provisions of
Paragraph 7(a) of the Agreement, the Agreement shall continue in full force and
effect from January 1, 2012, for a period of two (2) years.  Thereafter, it
shall automatically renew for successive one (1) year terms, unless terminated
in accordance with the provisions set forth in Paragraph 7(a) of the Agreement.


1.4           NYMT and Midway hereby agree that Exhibit C attached hereto shall
become new Exhibit C of the Agreement.


2.           Miscellaneous


 
2.1
All terms and conditions of the Agreement not expressly modified by this
Amendment shall remain in full force and effect, and, in the event of any
inconsistencies between this Amendment and the terms of the Agreement, the terms
set forth in this Amendment shall govern and control.



 
2.2
This Amendment may be executed in one or more counterparts, which shall be
construed together as one document.



 
2.3
Captions used herein are for convenience only and are not to be utilized to
ascribe any meaning to the contents thereof. Unless defined differently herein
or the context clearly requires otherwise, all terms used in this Amendment
shall have the meanings ascribed to them under the Agreement.



 
2.4
Notwithstanding the Amendment Effective Date, the provisions set forth in this
Amendment shall take effect as of January 1, 2012.



 
2.5
This Amendment (i) shall be binding upon and shall inure to the benefit of each
of the parties and their respective successors, assigns, receivers and trustees;
(ii) may be modified or amended only by a written agreement executed by each of
the parties; and (iii) shall be governed by and construed in accordance with the
laws of the State of New York.

 
[SIGNATURES APPEAR ON FOLLOWING PAGE]

 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
 



  THE MIDWAY GROUP, LP            
By:
/s/ Omar Qaiser      
Omar Qaiser
Chief Financial Officer
     
 
 
 
    NEW YORK MORTGAGE TRUST, INC.             By: /s/ Steven R. Mumma      
Steven R. Mumma
Chief Executive Officer
 

 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit C


Illustration of Incentive Fee Calculation
 

     
YTD (Annualized)
   
Rolling
       
3/31/2012
   
6/30/2012
   
9/30/2012
   
12/31/2012
   
3/31/2013
   
6/30/2013
   
9/30/2013
   
12/31/2013
 
Net Income
    4,000,000     1,400,000     1,700,000     50,000     3,000,000     1,750,000
    750,000     500,000  
Capital (Weighted Average Balance for calculation Period)
  39,500,000     39,500,000     39,500,000     39,500,000     39,500,000    
39,500,000     39,500,000     39,500,000  
Return on Average Capital (Quartly Annualized)
  40.51 %   27.34 %   23.97 %   18.10 %   15.57 %   16.46 %   14.05 %   15.19 %
                                                   
Quarterly:
                                                 
Hurdle Rate (Annualized)
12.50 % 28.01 %   14.84 %   11.47 %   5.60 %   3.07 %   3.96 %   1.55 %   2.69 %
Incentive Fee (Annualized)
35.00 % 9.80 %   5.19 %   4.01 %   1.96 %   1.07 %   1.38 %   0.54 %   0.94 %  
                                                 
Incentive Fee Accrual
    967,969     1,025,938     1,188,906     774,375     424,375     546,875    
214,375     371,875  
Incentive Fee Paid
          (967,969 )   (1,025,938 )   (1,188,906 )   (220,938 )   (366,406 )  
(383,906 )   (383,906 )
Net Owed
    967,969     57,969     162,969     (414,531 )   203,438     180,469    
(169,531 )   (12,031 )